NUMBER 13-07-115-CV

COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 





TRUSTMARK INSURANCE COMPANY,  	Appellant,


v.

RGOI ASC, LTD., D/B/A ADVANCED 
ARTHROSCOPIC OUTPATIENT SURGERY
AND WILLIAM D. SNYDER,  					Appellees.


On appeal from County Court at Law No. 4 
of Hidalgo County, Texas.


MEMORANDUM OPINION

 
Before Justices Rodriguez, Garza, and Vela

Memorandum Opinion Per Curiam

	Appellant, TRUSTMARK INSURANCE COMPANY,  perfected an appeal from a judgment
entered by the County Court at Law No. 4 of Hidalgo County, Texas, in cause number CL-05-2866-D. 
 After the record was filed, the parties filed a joint motion to remand the case to the trial court.   In the
motion, the parties state that all differences raised in this matter have been resolved.  The parties
request that this case be removed from the appellate court docket and remanded to the trial court so
that the parties' settlement agreement can be fully implemented.  
	The Court, having considered the documents on file and the joint motion to remand,  is of the
opinion that the motion should be granted.   The joint motion to remand is GRANTED.  The judgment
of the trial court is REVERSED, and the cause is REMANDED to the trial court in accordance with
the parties' settlement agreement. 
							PER CURIAM
Memorandum Opinion delivered and 
filed this the 5th day of April, 2007.